Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 January 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


This is the first letter in Williams’ extensive correspondence from Nantes. He went at Deane’s suggestion, and expected to return as soon as he had inspected the stores that Peltier, the agent of Hortalez & Cie., was loading on the Mercure.But he also had other tasks assigned him. One, to judge by this and the following letter, was to investigate Penet, his relations with Gruel, and his failure to work with Schweighauser. Another, to judge by later letters, was to keep an eye on Thomas Morris, about whom, even though he had just arrived, the commissioners were clearly uneasy. They kept Williams in Nantes on these assignments, and he was soon acting as their agent. His difficulties, combined with his lack of self-assurance, generated a prodigious volume of letters, to Franklin and to the commissioners; and their delays in answering augmented his anxieties.
 
Dear and honored Sir
Nantes 14th Janry 1777. Tuesday 1 oClock
I arrived here last evening about 10 oClock and am now writing at Mr. Pennetts who with Mr. Morris I find arrived a few Hours before me. I have been with Mr. Montardoine and Mr. Shweighaussen from whom I have received every offer of civility, and do not doubt but I shall be able to collect the best Information upon every subject that affects the American Interests; at present I have nothing conclusive enough for a proper Report, but I shall see Mr. Rogers this Evening, who returned with the Amphitrite and without being so pressing as to discover my Reasons for Enquiry, I hope to obtain full Information with regard to that Ship.
I have been at Mr. Peltier (Mr. Beaumar[chais’] Agent) but have not yet seen him. I shall however meet him on ’Change and shall not lose a moment’s Time in the Execution of my Business.
I dispatch this by Capt. Nichelson but I propose to write you more fully by post this Evening.I am with best Respects to Mr. Deane and Mr. Lee Your dutifull and Affectionate Kinsman
J Williams Junr

I address this to you only, because as Capt. Nich[olson] is waiting, I am obliged to write with too much Haste for a regular Report.
I see Capt. Weeks here who says he waits to know whether prizes are admissible into french ports.

 
Addressed: Doctor Franklin / a l’Hotel de Hambourg / Rue Jacob / a Paris.
Notation: J. Williams 14 Janry 77
